Citation Nr: 0911477	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  98-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefit sought on 
appeal.  

In July 1999, the Veteran presented testimony at a personal 
hearing conducted at the RO before a member of the Board.  In 
August 2003, the Veteran was informed that the member of the 
Board with whom he had his July 1999 hearing was no longer 
employed by the Board.  In November 2003, he elected to have 
another hearing with the undersigned Veterans Law Judge 
(VLJ).  Transcripts of his personal hearings are in the 
Veteran's claims folder.

The case was remanded by the Board for further development in 
September 1999 and again in August 2004.  Pursuant to the 
September 1999 remand, by way of the March 2002 development 
letter, the Veteran was given an opportunity to submit 
releases for the providers he identified during his hearing 
in order for VA to obtain them.  The record reflected that 
records from the private facilities the Veteran submitted 
releases for have been associated with the claims file.  
Additionally, records from the Social Security Administration 
(SSA) were associated with the claims file in July 2002 and 
in April 2002 he underwent a VA examination.  Pursuant to the 
August 2004 remand, in August 2004, the Veteran was provided 
with notice that complies with VA's duties to notify and 
assist and was afforded an additional VA examination in 
September 2004.  In September 2008, the Veteran's claim was 
referred for a medical expert opinion.  An expert opinion was 
provided by a spine surgeon in November 2008.  In December 
2008, the Veteran was given sixty days to respond the expert 
opinion.  In January 2009, the Veteran's representative 
submitted a supplemental informal hearing presentation.  As 
will be discussed more thoroughly below, the Board finds that 
the April 2002, September 2004, and November 2008 opinions, 
when considered in conjunction with the other medical 
evidence of record, are sufficient to comply with the Board's 
remands.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's July 1999 and August 
2004 remands with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A low back disability was not diagnosed during service or 
for many years thereafter and the most probative evidence 
indicates that the Veteran's current low back disability is 
not causally related to his active service or any incident 
therein, nor was any preexisting back disability aggravated 
during service.

3.  A low back disability was not the result of a 
superimposed injury or disease on a congenital defect.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during active service, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in August 2004, which addressed 
all of the notice elements.  Although the notice was provided 
after the additional adjudication of the Veteran's claim in 
September 1997, the claim was subsequently readjudicated in a 
July 2006 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In this 
case, the fact that the notice did not address either the 
relevant rating criteria or effective date provisions, was 
harmless error because service connection is being denied, 
and therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Board notes that following his 
hearing, the Veteran was given the opportunity to obtain 
records pertaining to post-service work physicals.  However, 
none were associated with the claims folder and the Veteran 
did not submit a release in order for VA to obtain them.  
38 C.F.R. § 3.159(c)(1)(ii).  The Veteran has also undergone 
VA examinations in April 2002, September 2004, and November 
2008, that when considered together, are adequate upon which 
to make a determination as they address the etiology of the 
Veteran's low back disability.  VA has also assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


BACKGROUND

The Veteran's August 1965 pre-induction examination noted 
that his spine was clinically normal.  A February 1968 
treatment entry reflected that the Veteran complained of low 
back pain.  His March 1968 separation examination found his 
spine to be clinically normal and he marked "no" next to 
"recurrent back pain" on the accompanying report of medical 
history.  

A January 1993 report from L.C.B. indicated that x-rays of 
the back showed spondylolisthesis at L5-S1 with pars defects 
and degenerative changes.  In the report, the Veteran 
complained of low back pain following a December 1992 car 
accident which he described as a low backache and stiffness.  

A March 1994 report from Dr. M.M. contained MRI findings of 
the lumbosacral spine that showed slight prominence of the 
posterior disc bulging at L3-4 and Grade 1 anterior listhesis 
of L5 related to L4 and S1 and psuedoherniation of the 
posterior disc bulging at L4-5 and L5-S1 with degeneration 
signal change and loss of disc space height at L4-5 and a 
possibility of spondylosis at L5.  

During a June 1994 comprehensive clinical assessment from Dr. 
M.B., which was administered pursuant to a claim for SSA 
benefits, the Veteran discussed his back disability.  He 
reported the onset of low back pain after a December 1992 
automobile accident.  Although the Veteran discussed his 
military service, he first mentioned a back injury in 1975 or 
1976 when he was employed by a dredging company.  He stated 
that he was treated by Dr. W who recommended surgery.  The 
Veteran informed Dr. M.B. that he returned to work three 
years after the back injury and settled with his employer.  
He indicated that his back pain in his mid to lower back 
subsided after two and a half to three years and denied 
further problems with his back until his 1992 automobile 
accident.  

In a July 1995 private treatment record from J.P.S., the 
Veteran reported that he had back problems since 1974.  X-
rays of the lumbar spine showed L5-S1 spondylolisthesis of 
Grade 1 severity with narrowing of L4-5 disc space.  A July 
1999 lumbar spine MRI reflected L5-S1 disc herniation to the 
right; right paracentral disc bulge/protrusion L4-5; mild 
diffuse disc bulge at L3-4; and Grade 1 L5 spondylolisthesis.  

A June 1997 private treatment entry from Dr. M.N.M. showed 
that the Veteran had lower back pain that was either first 
treated or first observed in October 1993.  The date of onset 
of moderate to severe lower back pain syndrome was October 
1993.  

During the August 1997 general medical VA examination, the 
Veteran reported that he injured his lower back in 
approximately 1977 in a dredging accident and x-rays at that 
time showed a birth defect.  The impression was status post 
lumbar trauma with lumbar arthralgia.  The Veteran provided 
the VA examiner with a report from clinical psychologist M.B. 
dated in October 1996 which indicated that his lower back 
problems were apparently complicated and exacerbated as a 
result of a motor vehicle accident in December 1992.  During 
the August 1997 VA joints examination, the Veteran told the 
examiner that he was diagnosed with a L5 bulging disc.  The 
radiology impression was degenerative changes involving the 
lumbar spine from L3 to S1 with mild narrowing of the 
interdisc space at L4 to L5 and L5 to S1 and first degree 
anterior spondylolisthesis of L5 over S1 with spondylolysis 
of L5 pars articularis.  Another impression read grade 1 
spondylosis with L5 on S1 and mild degenerative changes 
involving the lower lumbar spine.  

During his July 1999 hearing, the Veteran testified that he 
was informed that he had a birth defect of an extra vertebra 
in his back during a physical for work after his release from 
service.  The Veteran reported that following an automobile 
accident in December 1992, he injured his knees and possibly 
his back.  The Veteran added that he injured his low back in 
a dredging accident post-service in approximately 1977 and 
saw private Dr. W who took an MRI.  He did not work for the 
next three years.  Thereafter, he returned to heavy 
construction work which he had also performed prior to 
service.  

A November 2001 private treatment entry from Dr. H.A.H. 
indicated that the Veteran reported that he first began 
having back pain in 1968 when he was in Vietnam and it has 
continued since that time.  In 1991, the Veteran stated he 
had an MRI of the lumbar spine which showed a bulging disc at 
L5 S1.  The impression was degenerative disc disease L4 L5 
with spondylolisthesis Grade 1 1/2 of L5 on S1.  

The Veteran reported during his April 2002 VA examination 
that he injured his back in 1978 in a work related accident.  
X-rays revealed narrowing of the L4-5 and L5-S1 disc spaces 
with spondylosis.  The diagnosis was spondylolisthesis L5 and 
S1 with some moderated degenerative arthritis in the lumbar 
spine.  After reviewing the claims file, the examiner 
concluded that spondylolisthesis of the L5 and S1 was a 
result of a congenital deformity.  Further, the examiner 
opined that the problem with the lumbar spine was congenital 
in origin and did cause him some subjective complaints while 
in service but that his lower back injury on the job in 1978 
definitively increased his subjective complaints.  Therefore, 
it was not likely that his current back disability was 
related to service.  The examiner added that the Veteran's 
service did not contribute to any aggravation of the 
preexisting congenital deformity of the lumbar spine.  

The Veteran testified during his November 2003 hearing that 
he had no problems with his back prior to service and he hurt 
his back during service from bending over and carrying heavy 
objects while performing his job as a combat engineer.  The 
Veteran contended that he failed the physical examinations 
before his post-service on the job injury.  He then injured 
his back in a dredging accident after service but was unable 
to obtain these records.  

During the September 2004 VA examination, the examiner noted 
that the Veteran had only one complaint of in-service back 
problems in February 1968 and had a normal spine on his March 
1968 separation examination.  The examiner commented that 
there was no further history about the back until an injury 
in the mid 1970s.  The Veteran was told during physicals for 
his work post-service that he had a congenital defect in his 
lumbar spine.  He indicated that he had back pain in service 
after performing heavy activity.  X-rays revealed arthritic 
change of the facets of L4-5, 5-S1; pars defect in both sides 
of L5 with first degree spondylolisthesis; narrowing of the 
disk space L4-5 with anterior spur formation over the body 
superior of L4 and L5 and also in the inferior border of L4.  
The diagnosis was chronic low back strain with first degree 
spondylolisthesis with x-ray evidence of disk herniation.  
After reviewing the claims file, the examiner commented that 
there was a February 1968 notation of low back pain and the 
March 1968 separation examination revealed no history of back 
injuries or problems.  

The examiner indicated that the onset of congenital 
spondylolisthesis was "en utero" before birth.  He then 
indicated that the one complaint of back pain in-service 
represented a superimposed injury on the congenital defect of 
the spine which then resulted in an additional chronic 
disability of the back remotely.  He explained that the usual 
course of events is for a defect to occur as developmental 
congenital in the pars area causing a defect and 
progressively slipping further to the first degree category 
out of four that are potentially possible.  Although earlier 
in the paragraph, the examiner stated that the one complaint 
of back pain in-service represented a superimposed injury on 
the congenital defect of the spine which then resulted in an 
additional chronic disability of the back, he then stated 
that the development is not due to injury imposed on the 
congenital defect but is due to the natural course of events 
in which the disk progressively degenerates allowing 
loosening of the ligaments which then cause the progressive 
instability and progression of the degree of slippage.  The 
time element varies according to the activity of the 
individual, weight of the individual, and whether there have 
been injuries or not.  He then concluded that 
spondylolisthesis of L5-S1 is most likely not caused or as a 
result of a back complaint of 1968.  

Most recently, in November 2008, a spine surgeon provided an 
expert opinion on the etiology of the Veteran's back 
disability.  After reviewing the claims file, the examiner 
concluded that although it was obvious that the Veteran did 
have a congenital defect in service, it was impossible for 
him to link the current complaints immediately to his 
employment within the service.  The examiner reasoned that 
although the Veteran stated that he had some back pain during 
service, it did not appear that his service was the primary 
reason for the further degeneration of the spine in the 
1970s, 1980s, 1990s, and most recently up to 2008.  The 
Veteran was clearly showing evidence of a spondylolysis at 
the lumbosacral junction, which is a preexisting condition of 
the spine, that according to the detailed records available, 
had followed a very common natural course with progressive 
instability at the lumbosacral junction, as evidenced by the 
multiple doctor reports as well as the imaging studies.  
Additionally, the examiner noted that there is clear evidence 
that he was able to perform heavy manual labor many years 
after he was discharged from the service, and for this reason 
the examiner felt that his current complaints cannot be 
originating from the work he did in service.  

The examiner added that many patients with spondylolysis have 
typical waxing and waning type pain over numerous years, and 
considering the fact that the Veteran also sustained 
subsequent injuries, for example the 1992 automobile 
accident, which seemly exacerbated the Veteran's discomfort, 
the examiner felt that the manual labor performed from 1966 
to 1968 was not the origin of the current complaints.  The 
examiner concluded that although it was obvious that the 
Veteran did have a congenital defect during service, it was 
impossible for him to link the current back complaints 
immediately to his employment during service.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  History provided by the veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  For veterans who served during 
a period of war or after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service, and clear and 
unmistakable evidence includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Veteran claims that his current low back disability was 
incurred in or aggravated during his military service.  
Specifically, he currently contends that he hurt back during 
his job as a combat engineer from bending over and carrying 
heavy objects and that he has had back pain since service.  
The Veteran also states that any pre-existing low back 
disorder was aggravated during his service.  

In light of his contentions, the Board will first address the 
Veteran's claim of service connection on a direct basis, then 
address his alternative claim of service connection for a 
back disability based on aggravation.  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) (holding that the Board has the 
fundamental authority to decide a claim in the alternative).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a low 
back disability.  With respect to the claim of service 
connection for a low back disability on a direct basis, the 
service treatment records reflected that the Veteran 
complained of low back pain in February 1968.  However, on 
his March 1968 separation examination, his spine was found to 
be clinically normal and he specifically indicated that he 
did not have recurrent back pain on the report of medical 
history.  

Importantly, the first post-service medical evidence of a low 
back disability was not until 1993, approximately 25 years 
after the Veteran's separation from service.  With regard to 
the decades-long evidentiary gap in this case between active 
service and the earliest indications of a low back 
disability, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that a low back disability had its onset in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing back complaints, symptoms, 
or findings for years after the period of active duty is 
itself evidence which tends to show that a low back 
disability did not have its onset in service or for many 
years thereafter.

The Board has also considered the Veteran's contentions that 
he has experienced low back pain since service but finds 
these recollections less probative than the objective 
evidence of record.  The Board finds it significant that, as 
detailed above, the Veteran did not report that he had back 
pain or problems since service to a medical professional 
until November 2001.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  In this regard, the Board notes 
that the earliest post-service medical evidence dated in the 
1990s reflected that the Veteran first reported a back injury 
following a dredging accident at work in the mid 1970s, 
several years after his separation from service.  At that 
time, the Veteran indicated that after two and half to three 
years, his low back pain subsided and he denied further back 
problems until a 1992 automobile accident.  Importantly, the 
Veteran did not begin to report that he had back pain since 
service until after he filed his claim for service connection 
in 1997.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (personal interest may affect the credibility of 
testimony).  

Moreover, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probability of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by 
the Board that lay statements are of slight probative value 
is completely within the Board's discretion).  In sum, the 
Board finds that the absence of evidence indicating a low 
back disability at the time of the Veteran's separation from 
service and the objective evidence indicating that he did 
complain of back problems until a post-service work related 
accident to be more persuasive than his most recent 
recollections that he has had back problems since service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  

Turning to an analysis of whether service connection may also 
be established on the basis of a presumption, the Board finds 
that there was no evidence that arthritis manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  As reflected above, the first showing of arthritis 
of the spine was not until many years after the Veteran's 
discharge from service.  Thus, service connection for a low 
back disability may not be presumed.

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current low 
back disability and military service.  With respect to the 
portion of the Veteran's back disability determined to be 
congenital, the Board notes that congenital or developmental 
defects are not "diseases or injuries" within the meaning of 
applicable statutes and regulations.  38 C.F.R. 
§ 3.303(c).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).

The VA General Counsel's opinion indicated that there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), may not be 
service-connected although service connection may be granted 
for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82-
90.  

As noted above, in January 1993, x-rays showed 
spondylolisthesis at L5-S1 with pars defects.  Medical 
evidence in the claims file indicates that spondylolisthesis 
is "forward displacement of one vertebra over another . . . 
usually due to a developmental defect in the pars 
interarticularis."  Dorland's Illustrated Medical Dictionary 
1563 (28th ed. 1994).  It appears from the medical definition 
and some of the objective medical evidence of record that the 
Veteran's spondylolisthesis resulted from a congenital defect 
in the pars interarticularis.  However, some of the evidence 
also indicates that it was the result of a congenital 
disease.  As such, the Board will consider whether service 
connection is warranted under both avenues.  

The evidence does not indicate that the pars defect was 
subject to a superimposed disease or injury during service 
that resulted in the current low back disability.  The Board 
acknowledges that the September 2004 VA examiner stated that 
complaint of back pain in-service represented a superimposed 
injury on the congenital defect of the spine which then 
resulted in an additional chronic disability of the back 
remotely.  Significantly, however, the examiner then 
clarified that statement by explaining that the development 
of spondylolisthesis was not due to any in-service injury 
imposed on the congenital defect but was due to the natural 
course of events in which the disk progressively degenerates 
allowing loosening of the ligaments which then cause the 
progressive instability and progression of the degree of 
slippage.  Even assuming that there was a superimposed injury 
on a defect of the spine, the examiner opined that the 
spondylolisthesis of the L5-S1 was most likely not caused by 
or the result of service.  

Moreover, the September 2004 VA examiner's conclusions are 
strengthened by the November 2008 spine surgeon, who provided 
a medical expert opinion in this case.  After reviewing the 
claims file, the examiner was unable to link the current low 
back complaints to the Veteran's service.  The Board affords 
this opinion great probative weight as it is based on a 
thorough review of the claims file, a detailed rationale, and 
is corroborated by the other evidence of record.  The value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Moreover, the opinion was rendered by 
a spine surgeon, who clearly has expertise on the matter.  
Thus, the Board concludes that the Veteran's current low back 
disability is not the result of an in-service superimposed 
injury or disease.  

With respect to the Veteran's contentions regarding 
aggravation of his preexisting congenital low back disability 
and the evidence that his back disability might have been a 
developmental disease as opposed to a congenital defect, the 
law presumes a veteran to be in sound condition when enrolled 
for service except as to defects, infirmities, or disorders 
noted at the time of enrollment.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  In this case, the Veteran's service 
entrance medical examination report is absent for the 
presence of a back disability.  Therefore, a presumption of a 
sound condition at service entrance initially attaches in 
this case and the burden is now on VA to rebut it.  See Crowe 
v. Brown, 7 Vet. App. 238 (1994); 38 C.F.R. 
§ 3.304.

In this case, the Board finds that the presumption of 
soundness has been rebutted.  The Veteran has been repeatedly 
diagnosed as having congenital spondylolisthesis.  The Board 
finds that the consistent characterization of the condition 
as congenital by medical professionals rises to the level 
needed to meet the standards of clear and unmistakable 
evidence of the pre-service existence of a low back 
disability.

The Board further finds that the record in this case contains 
clear and unmistakable evidence that the Veteran's pre-
existing congenital back disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VAOPGCPREC 3-2003.  In this regard, although 
the Veteran complained of back pain during service, the fact 
that the Veteran exhibited symptoms in service, in and of 
itself, is not sufficient to show that the underlying 
condition, as contrasted to the symptoms, worsened.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  As previously discussed, the 
Veteran did not complain of back pain, and a back disability 
was not found, at the time of his separation from service.  

Additionally, as explained by the November 2008 examiner, the 
Board finds it significant that the Veteran was able to 
perform heavy manual labor for many years after his discharge 
from service.  In fact, even after he had an on the job 
injury in the mid 1970s that required him to be off work for 
two to three years, he indicated that he returned to work 
thereafter and did not have problems with his low back until 
a car accident in 1992.  Further, both the September 2004 
examiner and the November 2008 spine expert concluded that 
according to the Veteran's records, his low back disability 
was due to the natural progress of this type of disability.  
Importantly, none of the examiners (April 2002, September 
2004, and November 2008) have indicated that the Veteran's 
low back was aggravated during his period of service.  Thus, 
on the basis of all the evidence of record pertaining to the 
manifestations of the veteran's back disability prior to, 
during, and subsequent to service, the Board concludes that 
the evidence of record clearly and unmistakably shows that 
the underlying congenital low back disorder did not increase 
in severity during active service.  38 U.S.C.A. 1153, (West 
2006); 38 C.F.R. 3.306. 

In summary, for the reasons set forth above, the Board finds 
that service connection for a low back disability is not 
warranted, on a direct basis, on a presumptive basis, or on 
an aggravation basis.  To the extent that the Veteran 
contends that his current low back disability is related to 
his service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As detailed above, 
as the Veteran's low back disability was not shown to be 
causally or etiologically related to service, entitlement to 
service connection for a low back disability is not 
warranted.  38 C.F.R. § 3.303, 3.307(a)(3), 3.304(b), 
3.306(a), 3.309(a).


ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


